SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

129
CAF 11-00272
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF JOSEPH D.A.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
STEPHANIE M., RESPONDENT-APPELLANT,
AND JOHNNY N., RESPONDENT.
(APPEAL NO. 2.)


ALAN BIRNHOLZ, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL), FOR JOSEPH
D.A.


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered January 26, 2011 in a proceeding pursuant to
Family Court Act article 10. The order, among other things, placed
respondent Stephanie M. under the supervision of petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Claudina E.P. (___ AD3d ___ [Jan.
31, 2012]).




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court